UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 12, 2012 StellarOne Corporation (Exact name of registrant as specified in its charter) Commission File Number:000-22283 Virginia (State or other jurisdiction of incorporation) 54-1829288 (IRS Employer Identification No.) 590 Peter Jefferson Parkway, Suite 250 Charlottesville, Virginia 22911 (Address of principal offices, including zip code) (434) 964-2211 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 9.01Financial Statements and Exhibits. Exhibit 10.1: Form of Performance-Based Restricted Stock Agreement under the StellarOne Corporation Stock Incentive Plan Exhibit 10.2: Form of Time-Based Restricted Stock Agreement under the StellarOne Corporation Stock Incentive Plan SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. StellarOne Corporation Date: January 12, 2012 /s/ Jeffrey W. Farrar Jeffrey W. Farrar Executive Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Form of Performance-Based Restricted Stock Agreement under the StellarOne Corporation Stock Incentive Plan Form of Time-Based Restricted Stock Agreement under the StellarOne Corporation Stock Incentive Plan
